Citation Nr: 1342242	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-33 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, to include as secondary to service-connected hypertension or service-connected hypertensive heart disease.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an initial rating in excess of 20 percent for low back strain with L5-S1 fusion, for the period prior to February 10, 2012.  

5.  Entitlement to a rating in excess of 40 percent for low back strain with L5-S1 fusion, for the period from February 10, 2012.  



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions dated in July 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

During the course of this appeal, in an October 2012 rating decision and Statement of the Case, the initial 20 percent disability rating for the Veteran's service-connected back disorder was increased to 40 percent, effective February 10, 2012.  Therefore, this staged rating for the back disability appears on the title page along with the denied claims for service connection currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand is required for the issues on appeal in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

In his November 2012 VA Form 9, Substantive Appeal, the Veteran requested a video conference Board hearing for the issues listed on the title page and decided in two earlier Statements of the Case issued in October 2012.  There is no indication in the record that the Veteran ever withdrew his request for this Board hearing or that a video conference Board hearing regarding his claims currently on appeal was ever scheduled.  

It is a basic principle of veterans law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on an appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Therefore, additional action is required in this case because the Veteran has not yet attended a Board hearing on his claims now on appeal.  Therefore, since the RO schedules video conference Board hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

The Veteran shall be scheduled for a video conference Board hearing at the RO with a Veterans Law Judge in Washington, DC, as soon as it may be feasible, for the issues currently on appeal.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2012), and should associate a copy of such notice with the claims file.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2012).  

After the hearing has been held, or if the Veteran cancels or fails to report for the hearing, the case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

